BUS_EST:431095-3 011755-176343 Exhibit99.1 Exhibit A March 29, 2017 Mid Penn Bancorp,Inc.349 Union StreetMillersburg, Pennsylvania17061 Ladies and Gentlemen: Mid Penn Bancorp,Inc. (“Mid Penn”) and Scottdale Bank & Trust Company (“Scottdale”) desire to enter into, concurrently with or following the execution of this letter agreement (this“Agreement”), an Agreement and Plan of Merger (as the same may be amended from time to time, the“Merger Agreement”), pursuant to which, among other things, Scottdale will merge with and into Mid Penn Bank with Mid Penn Bank surviving the merger (the“Merger”) pursuant to the terms and conditions of the Merger Agreement.Defined terms used but not otherwise defined herein shall have the meanings ascribed to them in the Merger Agreement.
